     Case 2:14-cr-00154-CJB-JVM Document 837 Filed 03/29/21 Page 1 of 6




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


   UNITED STATES OF                                       CRIMINAL ACTION
   AMERICA

   VERSUS                                                 14-154

   VINCENT P. JONES                                       SECTION: “J”




                                ORDER & REASONS

      Before the Court are a Motion for Compassionate Release (Rec. Doc. 825) filed

by Defendant Vincent P. Jones, an opposition thereto (Rec. Doc. 832) filed by the

Government, and a reply (Rec. Doc. 836) filed by Defendant. Having considered the

motion and memoranda, the record, and the applicable law, the Court finds that the

motion should be DENIED.

                  FACTS AND PROCEDURAL BACKGROUND

      Defendant was indicted in 2014 for engaging in a conspiracy to possess and

distribute more than one kilogram of heroin, to which he plead guilty on October 15,

2015. (Rec. Docs. 1, 365). With a total offense level of 27 and criminal history category

III, his guidelines range was 87 to 108 months of imprisonment. (Rec. Doc. 459).

However, as the statutorily required minimum sentence of 20 years was greater than

the maximum of the applicable advisory guideline range, the guideline term of

imprisonment was 240 months. Id. Ultimately, on April 28, 2016, Defendant was

sentenced to 180 months of imprisonment. (Rec. Doc. 479).
     Case 2:14-cr-00154-CJB-JVM Document 837 Filed 03/29/21 Page 2 of 6




      On or about July 21, 2020, Defendant requested that BOP file a motion for

compassionate release on his behalf. On October 29, 2020, Defendant refiled his

application, which was subsequently denied. Defendant requested an administrative

remedy on November 13, 2020, which was denied. On January 12, 2021, Defendant

filed the instant motion for compassionate release in this Court. (Rec. Doc. 825).

                               LEGAL STANDARD

      “A court, on a motion by the [Bureau of Prisons (“BOP”)] or by the defendant

after exhausting all BOP remedies, may reduce or modify a term of imprisonment,

probation, or supervised release after considering the factors of 18 U.S.C. § 3553(a),

if ‘extraordinary and compelling reasons warrant such a reduction.’” United States v.

Chambliss, 948 F.3d 691, 692 (5th Cir. 2020) (quoting 18 U.S.C. § 3582(c)(1)(A)(i)).

To meet the exhaustion requirement, a defendant must submit a request to “the

warden of the defendant’s facility” for the BOP “to bring a motion [for compassionate

release] on the defendant’s behalf.” § 3582(c)(1)(A). If the request is denied, the

defendant must pursue and exhaust “all administrative rights to appeal.” Id.

Alternatively, the requirement is considered satisfied after “30 days from the receipt

of such a request by the warden.” Id. The exhaustion requirement is mandatory but

not jurisdictional, meaning it may be waived if the Government does not raise it. See

United States v. Franco 973 F.3d 465, 468 (5th Cir. Sept. 3, 2020); see also Fort Bend

Cnty. v. Davis, 139 S. Ct. 1843, 1849 (2019).

      In addition to finding extraordinary and compelling reasons, the Court must

also find that a sentence reduction “is consistent with applicable policy statements




                                          2
      Case 2:14-cr-00154-CJB-JVM Document 837 Filed 03/29/21 Page 3 of 6




issued by the Sentencing Commission.” Id. The U.S. Sentencing Guidelines provide

that a reduction should be granted only if “the defendant is not a danger to the safety

of any other person or to the community.” U.S.S.G. § 1B1.13(2) (p.s.).

       If the Court grants a sentence reduction, it may impose a term of supervised

release with conditions, including home confinement, “that does not exceed the

unserved portion of the original term of imprisonment.” § 3582(c)(1)(A).

                                    DISCUSSION

       As an antecedent matter, it is undisputed that Defendant has satisfied the

procedural requirements necessary to bring a compassionate release motion on his

own behalf. Because Defendant’s motion for compassionate release is properly before

the Court, the Court must determine whether Defendant has met his burden of

proving that he is entitled to a sentence reduction under § 3582(c)(1)(A). See United

States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016).

       When deciding whether to grant compassionate release, the Court must first

determine whether Defendant has demonstrated “extraordinary and compelling

reasons” to justify the reduction of his sentence and that “such a reduction is

consistent with applicable policy statements issued by the Sentencing Commission.”

§   3582(c)(1)(A)(i).   The   Sentencing   Commission’s   policy   statement   defines

“extraordinary and compelling reasons” to include certain specified categories of

medical conditions. § 1B1.13, cmt. n.1(A). Specifically, Defendant must be suffering

from either a “terminal illness” or a “serious physical or medical condition … that

substantially diminishes the ability of the defendant to provide self-care within the




                                           3
       Case 2:14-cr-00154-CJB-JVM Document 837 Filed 03/29/21 Page 4 of 6




environment of a correctional facility and from which he or she is not expected to

recover.” Id.

        The CDC has published two lists of diseases which cause or may cause

increased risk of severe illness from COVID-19 infections. The first list includes

diseases that definitely cause an increased risk of severe illness from COVID-19

infections, and the second list includes diseases that might cause an increased risk of

severe illness from COVID-19 infections. 1

        The Government concedes that, if an inmate has established that he has a

chronic medical condition from which he is not expected to recover and that condition

constitutes a CDC risk factor that definitely elevates the inmate’s risk of becoming

seriously ill from COVID-19, then the inmate has showed that he suffers from a

serious medical condition. (Rec. Doc. 832, at p. 14). However, the Government

explains that these medical conditions would only meet the standard of

“extraordinary and compelling circumstances” if the inmate would have a diminished

ability to provide self-care to prevent serious injury or death as a result of infection

with COVID-19 within the environment of a correctional facility. Id.

        In the present case, Defendant’s medical records show that he suffers from

high blood pressure, high cholesterol, and obesity. (Rec. Doc. 825-1, at p. 4). Although

high blood pressure and high cholesterol are identified as illnesses that might

increase the risk of severe illness if infected with COVID-19, Defendant is currently



1
 Certain Medical Conditions and Risk for Severe COVID-19 Illness, Centers for Disease Control and Prevention,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html#heart-
conditions (last visited March 26, 2021)


                                                       4
       Case 2:14-cr-00154-CJB-JVM Document 837 Filed 03/29/21 Page 5 of 6




prescribed medication to treat these illnesses. Id. However, according to the CDC,

obesity is a medical condition that definitely presents an increased risk of a severe

outcome from COVID-19. Thus, under the Government’s concession, Defendant has

established that he suffers from at least one serious medical condition.

        On the other hand, Defendant has previously tested positive for COVID-19 and

was asymptomatic. (Rec. Doc. 832-2). Therefore, although Defendant has shown that

he suffers from a serious medical condition, Defendant has not shown that the prison

is unable to treat him for COVID-19 symptoms in the event that he suffers from

COVID-19. Further, Defendant has already received the Pfizer COVID-19 vaccine.

(Rec. Doc. 832-3). According to the CDC, the COVID-19 vaccines available in the

United States are highly effective at preventing COVID-19 and may also reduce the

risk of serious illness in the case of a COVID-19 infection. 2 Thus, Defendant has

failed to show that his medical conditions make him unable to care for himself or

would make him unable to care for himself if reinfected with COVID-19 within the

confines of the prison.

        For these reasons, the Court finds that Defendant has not satisfied his burden

of demonstrating extraordinary medical circumstances that warrant compassionate

release.

                                             CONCLUSION

        Accordingly,




2
 Benefits of Getting a COVID-19 Vaccine, Centers for Disease Control and Prevention,
https://www.cdc.gov/coronavirus/2019-ncov/vaccines/vaccine-benefits.html (last visited March 26, 2021)


                                                       5
     Case 2:14-cr-00154-CJB-JVM Document 837 Filed 03/29/21 Page 6 of 6




     IT IS HEREBY ORDERED that Defendant’s Motion for Compassionate

Release (Rec. Doc. 825) is DENIED.

     New Orleans, Louisiana, this 29th day of March, 2021.




                                          CARL J. BARBIER
                                          UNITED STATES DISTRICT JUDGE




                                      6
